              Case 7:19-cv-11853-PMH Document 47 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                             Plaintiff,                        ORDER

                      -against-                                19-CV-11853 (PMH)
LEWIS A. SAVOY, et al.,
                             Defendants.


PHILIP M. HALPERN, United States District Judge:

         The Court held a telephonic status conference on November 16, 2020. Counsel for Plaintiff

and Defendant Savoy, proceeding pro se, appeared. As discussed on the record:

         1.       Plaintiff shall submit a Proposed Civil Case Management Plan and Discovery Order

for the Court’s approval by 5:00 p.m. on November 18, 2020;

         2.       Plaintiff shall file a letter advising the Court as to the outcome of mediation one

week after the final mediation conference; and

         3.       Defendant Savoy is encouraged to retain counsel.

         Plaintiff is directed to serve a copy of this Order on Mr. Savoy and file proof of service.



                                                   SO ORDERED:

Dated:        New York, New York
              November 16, 2020

                                                   PHILIP M. HALPERN
                                                   United States District Judge
